OPINION — AG — ** PARDON AND PAROLE BOARD ** THE RECOMMENDATION OF THE PARDON AND PAROLE BOARD MAY, IN ITS DISCRETION, BE FAVORABLE OR UNFAVORABLE, AS THE CIRCUMSTANCES DICTATE, THE SAME AS IF ANY OTHER CASE WHEREIN AN INDIVIDUAL (PRISONER) IS CONSIDERED FOR PAROLE. THE PRINCIPLES OF LAW ANNOUNCED IN EX PARTE SMITH,137 P.2d 259, CLEARLY DISCLOSE THAT THE LEGISLATURE, IN ENACTING 21 Ohio St. 855 [21-855] (CHILD ABANDONMENT OR DESERTION — BOND SHALL BE CONDITIONED), DID NOT INTEND TO PRE JUDGE ANY APPLICATION FOR PAROLE, BUT ONLY TO PROVIDE A METHOD BY WHICH A PAROLE MIGHT BE OBTAINED UNDER CERTAIN CIRCUMSTANCES, IF THE APPLICANT SHOWS HIMSELF TO BE ENTITLED TO A PAROLE TO THE SATISFACTION OF THE PROPER AUTHORITY. THE FOREGOING SHOULD NOT BE CONSTRUED AS HOLDING THAT THE ONLY METHOD BY WHICH A PERSON CONVICTED OF WIFE ABANDONMENT OR CHILD ABANDONMENT MAY OBTAIN A PAROLE WOULD BE PROCEED UNDER 21 Ohio St. 855 [21-855] CITE: ARTICLE VI, SECTION 10 (JAMES P. GARRETT)